 



Exhibit 10.9
AMENDMENT TO CONFIRMATION
     THIS AMENDMENT TO CONFIRMATION (this “Amendment”) is made as of this 29th
day of June 2007, between Parker Drilling Company (“Issuer”) and Lehman Brothers
OTC Derivatives Inc. (“Lehman”).
     WHEREAS, Lehman and Issuer are parties to a Confirmation dated as of
June 28, 2007 (the “Confirmation”) relating to Warrants on shares of Issuer;
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
     Section 1. Terms Used but Not Defined Herein. Capitalized terms used but
not defined herein shall have the respective meanings given to them in the
Confirmation.
     Section 2. Amendments to the Confirmation. The Confirmation is, effective
as of the date hereof, hereby amended as follows:
(a) The “Premium” under the Confirmation shall be USD $2,025,000.00. For the
avoidance of doubt, the Premium per Warrant set forth in the Confirmation shall
remain unchanged.
(b) The “Number of Warrants” under Annex A of the Confirmation shall be 10,031
for Components 1 through 89 and 10,012 for Component 90.
     Section 3. Representations and Warranties. Issuer represents and warrants
to Lehman that the representations and warranties of Issuer set forth in
Section 3 of the Agreement and Section 7 of the Confirmation are true and
correct and are hereby deemed to be repeated to Lehman as if set forth herein.
     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

1



--------------------------------------------------------------------------------



 



Exhibit 10.9
Please confirm your agreement with the foregoing by executing this Amendment and
returning such Amendment, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

     
Yours sincerely,
  Accepted and agreed to:
Lehman Brothers OTC Derivatives Inc.
  Parker Drilling Company

                 
By:
          By:    
 
               
Name:
          Name:    
Title:
          Title:    

2